UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
CMT DEVELOPERS LLC,                                                    :
                                                                       :
                                   Plaintiff,                          :
                  -v-                                                  :    20-CV-1853 (JMF)
                                                                       :
US CAPITAL GLOBAL PARTNERS LLC and ISH                                 :          ORDER
SPENCER,                                                               :
                                                                       :
                                                                       :
                                   Defendants.                         :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        On March 2, 2020, this action was removed from the Supreme Court of New York, New

York County, by Defendants US Capital Global Partners LLC and Ish Spencer. See ECF No. 1

(“Notice of Removal”), at 1. Defendants assert that jurisdiction in this Court is proper by reason

of diversity of citizenship, pursuant to 28 U.S.C. § 1332. See id. ¶ 6. Relying on Plaintiff’s

Verified Complaint, Defendants allege that Defendant US Capital Global Partners, LLC and US

Capital Holding Corporation, its 100% owner, are incorporated in the State of Delaware and each

has its principal place of business located in the State of California. Id. ¶ 11. Defendants also

allege that Defendant Ish Spencer resides in and is a citizen of the State of California, id. ¶¶ 12,

and that Plaintiff, a limited liability company (“LLC”), is incorporated in the State of New Jersey

and has its principal place of business located in the State of New York, id. ¶ 9-10.

        It is well established that an LLC is deemed to be a citizen of each state of which its

members are citizens. See, e.g., Handelsman v. Bedford Vill. Assocs. L.P., 213 F.3d 48, 51-52

(2d Cir. 2000). Thus, a notice of removal premised upon diversity of citizenship must allege the

citizenship of natural persons who are members of an LLC and the place of incorporation and
principal place of business of any corporate entities that are members of the LLC. See id.; see

also, e.g., In re Bank of Am. Corp. Sec., Derivatives, and ERISA Litig., 757 F. Supp. 2d 260, 334

n.17 (S.D.N.Y. 2010); Lewis v. Allied Bronze LLC, No. 07 Civ. 1621 (BMC), 2007 WL

1299251, at *1-2 (E.D.N.Y. May 2, 2007) (remanding removed action for lack of diversity

jurisdiction). In the present case, the Notice of Removal fails to identify each member of CMT

Developers, LLC, and so fails to establish complete diversity.

       Accordingly, it is hereby ORDERED that, on or before March 11, 2020, Defendants

shall amend their Notice of Removal to allege the citizenship of each constituent person or entity

comprising CMT Developers, LLC (including the residency of any individual member and the

state of incorporation and principal place of business of any corporate entity member). If, by that

date, Defendants are unable to amend their Notice of Removal to truthfully allege complete

diversity of citizenship, then the action will be remanded to the Supreme Court of New York,

New York County, without further notice to either party.

       Finally, Defendants are directed to, within two business days of this Order, serve on

Plaintiff a copy of this Order and to file proof of such service on the docket. Counsel for

Plaintiff is directed to file a notice of appearance on the docket within two business days of

such service.

       SO ORDERED.

Dated: March 4, 2020                                 __________________________________
       New York, New York                                     JESSE M. FURMAN
                                                            United States District Judge




                                                 2
